Citation Nr: 1113935	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-04 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a chronic lumbar strain with degenerative changes.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected subacute bacterial endocarditis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978, with subsequent Naval Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The rating decision denied the Veteran's claims for entitlement to service connection for hypertension and degenerative joint disease and herniated lumbar disc L5-S1 (claimed as low back condition). 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2011. A transcript is associated with the record.


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether a chronic lumbar strain with degenerative changes was incurred in military service. 

2. The preponderance of the evidence is against a finding that hypertension is secondary to service-connected subacute bacterial endocarditis.






CONCLUSIONS OF LAW

1. Chronic lumbar strain with degenerative changes was incurred in military service. 38 U.S.C.A. §§ 1110, 1131, 5701 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  

2. Hypertension was not incurred in or aggravated by military service, nor is it etiologically related to any incident of military service, to include service-connected subacute bacterial endocarditis. 38 U.S.C.A. §§ 1110, 1131, 5701 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Because the Board grants the Veteran's claim for entitlement to service connection for a lumbar strain with degenerative changes, no further development is required with respect to this claim. 

VA has complied with its duty to notify the Veteran with regard to a claim for entitlement to service connection for hypertension. The Veteran filed his claim in March 2006. In April 2006, VA sent the Veteran notice of what evidence he could submit to substantiate his claim, including as secondary to subacute bacterial endocarditis; what evidence VA was responsible for obtaining; and what the evidence must show. In a letter dated in March 2006, the Veteran was informed as to how VA determines a disability rating and effective date for a claim.  

VA has also complied with its duty to assist the Veteran in gathering evidence to substantiate his claim. All available service medical records and authorized and available private treatment records are associated with the claims folder. The Board notes that the Veteran has not been afforded a VA examination. However, the duty to assist only requires VA to provide an examination when there is a substantial likelihood that further medical development may substantiate the claim. See McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Service Connection

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In reviewing the record, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., the condition is simple, for example, a broken leg);

(2) a layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that a medical opinion was not required to prove a nexus between a service-connected mental disorder and a drowning that resulted in a Veteran's death, when the Veteran's widow claimed the Veteran committed suicide due to the service-connected mental disorder). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F.3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 




Lumbar Strain With Degenerative Changes

The Board grants the Veteran's claim for entitlement to service connection for lumbar strain with degenerative changes because the evidence is at least in equipoise as to whether the condition was incurred in military service. See Gilbert, 1 Vet. App. at 54.

The Veteran did not report any back problems at an August 1974 entrance examination. The Veteran was treated in June 1978 for a back injury, diagnosed as muscle strain, sustained while playing tennis in military service. The Board notes that the Veteran did not report a history of or current back problems during military examinations in August 1978, August 1980, November 1981, July 1984, May 1988, or September 1990. The Veteran did not report any back pain or problems on annual certificates of physical condition from August 1991, August 1992, August 1993, August 1994, August 1995, or August 1997. 

In a March 2006 claim, the Veteran stated that he complained of back problems in service and that, over the years, the problem has worsened. The Board finds no reason to doubt the competency or credibility of the Veteran and assigns significant probative value to his contentions.

The Veteran reported in a February 2011 Board hearing that his back pain continued after service, but he was not concerned about it at the time. He joined the Naval Reserve upon separation. The Veteran testified that he reported back pain on a form associated with physical training, though no form indicating this appears to be of record. However, the Veteran stated that he always participated in physical training. The Veteran also reported that he played extracurricular baseball in the 1970s, and that one day after playing, he realized he needed to visit a doctor. The Veteran reported that he visited a Dr. Spear in 1979 or 1980, but that he had requested records from this treatment and was told they had since been destroyed. The record contains invoice statements indicating treatment with Dr. Spear for a lumbar sprain in August 1986, August 1987, August 1988, and August 2007. These invoices indicate continuity and chronicity of low back symptoms, despite evidence indicating that the Veteran did not report such symptoms at periodic military examinations. 

The Veteran also submitted private treatment records from March 2006 indicating treatment for back pain, with degenerative disc disease and mild disc bulging diagnosed. In April 2006, a private MRI scan indicated degenerative disc disease and foramenal stenosis. In June 2006, the Veteran received a private steroid injection for his back pain. A July 2006 treatment record from a Dr. Kirven indicates that the Veteran initially injured his back in the military in 1978 and that the condition had deteriorated since 1978 to its current level. 

An August 2006 lay statement from the Veteran's wife states that the Veteran experienced several flare-ups of his back condition while in the Naval Reserve, but that the Veteran was "not the type" to go to a doctor for treatment. She reported that the Veteran treated his conditions with home remedies and displayed a high tolerance for pain. She reported that the condition had worsened over the years. As a layperson, the Veteran's wife is competent to report her own observations. The Board finds an August 2006 lay statement from the Veteran's wife to be credible because it is consistent with the evidence of record. The statement is probative in determining the Veteran's claim.

Of record is also a May 2009 lay statement from an acquaintance, E.M., whose relationship to the Veteran is not specified. The acquaintance reported that he became aware of continuous complaints of back pain in "approximately 1977" [the Board notes that the Veteran injured his back in service in June 1978]. Mr. M. reported that the Veteran had a history of chronic back pain, which seemed to have significantly worsened in the last few years. Although Mr. M.'s statement is facially inconsistent with the Veteran's service treatment records as to the timing of the in-service injury, Mr. M.'s statement is generally consistent with the Veteran's account of a relatively continuous symptomatology.  

A May 2009 QTC examination did not include review of service medical records indicating a back injury during military service. Within this context, the May 2009 examiner diagnosed intervertebral disc syndrome with degenerative arthritis and peripheral nerve involvement with no definite complications. The examiner opined that there was no connection between the current condition and military service because there was no muscle strain documented during military service. VA sent the May 2009 examiner the records indicating a back injury in service and asked that he consider these records and draft an addendum to his opinion, if necessary. In a May 2009 addendum, the examiner stated that the current back injury was not related to the June 1978 injury because the in-service injury was muscular in nature and not caused by impact or fall. He stated, "This injury could progress to arthritis and disc problems, however, it is not likely." 

However, a September 2010 private medical record from Dr. Kirven states that the Veteran first injured his back in June 1978 while playing tennis and that back pain has continued since military service. The doctor stated that it was his professional medical opinion, with a reasonable degree of medical certainty, that changes found upon MRI examination are, more likely than not, related to the initial in-service back injury. The private physician also stated that he gave this opinion based upon review of the Veteran's entire military medical record file. The record reflects that the Veteran obtained a copy of his claims file for review by the doctor. 

There are two medical opinions of record as to the etiology of the Veteran's low back disability. See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (stating that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). Both examiners indicated review of the medical evidence associated with the claims folder. 

The record contains invoices from medical treatment for a lumbar condition in August 1986, August 1987, August 1988, and August 2007, indicating continuity and chronicity of his condition. The Board notes that the Veteran's assertions are consistent with medical evidence suggesting a chronic condition continuing since military service.

As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's low back disability was incurred in military service; accordingly, the claim is granted. 

Hypertension

The Veteran asserts that hypertension is secondary to service-connected subacute bacterial endocarditis. The Board denies the Veteran's claim for entitlement to service connection, to include as secondary to service-connected subacute bacterial endocarditis, because the medical evidence of record does not support the Veteran's contentions. Therefore, the preponderance of the evidence is against the claim. See Alemany, 9 Vet. App. at 519.

Under 38 C.F.R. § 3.310(a) (2010), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability. See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

No hypertension was reported or diagnosed in military service. At an August 1974 entrance examination, the Veteran checked a box indicating he did not know whether he had high or low blood pressure. His blood pressure was recorded as 130/70. In September 1975, blood pressure was recorded at 132/82. At separation in August 1978, blood pressure was recorded at 110/80. In August 1980, military medical records indicate blood pressure of 112/84. November 1980 records show blood pressure of 120/80. A July 1984 recording is 110/80. A May 1988 recording is 118/72. 

The Veteran filed a claim for entitlement to service connection for hypertension in March 2006, alleging it was secondary to service-connected subacute bacterial endocarditis. The Veteran was diagnosed with and treated for endocarditis in military service. Service connection was granted in a January 1986 rating decision. November 1985 private cardiac treatment indicates findings consistent with prior endocarditis including sclerotic changes of the aortic and mitral valve. However, these records do not mention blood pressure readings or contain a concomitant diagnosis of hypertension. 

August 2005 private treatment records indicate complaints of palpitations with a history of four weeks. These records indicate a diagnosis of hypertension. February 2004 private treatment records indicate blood pressure of 120/80 and note that hypertension is controlled with medication. April 2004 private treatment records indicate blood pressure of 110/90. May 2004 private treatment records indicate problems with fatigue due to hypertension medications. June 2004 private treatment records indicate blood pressure of 140/100. In August 2004, blood pressure was still at 140/100. Palpitations were noted, which the Veteran said he thought were related to hypertension medications. In October 2004, the Veteran reported the palpitations were better; blood pressure was at 135/90. In December 2004, blood pressure was at 110/84. Blood pressure stabilized to around 110 or 120/80 in 2005. These records do not contain any opinions as to the etiology of hypertension. 

March, April, July, and August 2006 private treatment records from Dr. Kirven indicate a past history of hypertension. 

At a February 2011 Board hearing, the Veteran testified that high blood pressure first manifest in 1998, which he noted was a long time after the endocarditis episode in June 1975. The Veteran indicated he had no medical evidence to support his contention that hypertension is secondary to service-connected subacute bacterial endocarditis, and that while he had sought medical opinions, he had not been able to obtain one.  

The Veteran, as a layperson, is not competent to relate diagnosed hypertension to endocarditis he experienced in 1975. See Barr, 21 Vet. App. at 303. Neither is the Veteran competent to state that the fact that he experienced palpitations as a reaction to hypertension medication indicates that hypertension is secondary to endocarditis. See id. Moreover, the medical evidence of record does not provide any basis for the contention that hypertension is secondary to endocarditis. The Veteran was notified as to the type of information he could submit to substantiate his claim; however, in a February 2011 Board hearing, the Veteran reported he was unable to produce any such evidence. Accordingly, the record contains no nexus opinion, which is a required element of a service-connection claim. Therefore, the preponderance of the evidence is against the claim, and the claim is denied. See Alemany, 9 Vet. App. at 519.


ORDER

Entitlement to service connection for chronic lumbar strain with degenerative changes is granted.

Entitlement to service connection for hypertension, to include as secondary to service-connected subacute bacterial endocarditis, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


